Name: Commission Regulation (EEC) No 987/90 of 19 April 1990 determining the extent to which applications lodged in April 1990 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 100/20 Official Journal of the European Communities 20 . 4. 90 COMMISSION REGULATION (EEC) No 987/90 of 19 April 1990 determining the extent to which applications lodged in April 1990 for import licences for certain pigmeat products can be accepted numbers 51.0040, 51.0060, 51.0070 and 51.0080 in Regu ­ lation (EEC) No 3899/89 should therefore be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), Article 1 1 . Applications for import licences for the period 1 April to 30 June 1990 submitted under Regulation (EEC) Whereas Commission Regulation (EEC) No 3919/89 (2), as amended by Regulation (EEC) No 683/90 (3), set the quantities of pigmeat products that can be imported at a reduced levy during the second quarter of 1990 ; Whereas Article 4 "(5) of Regulation (EEC) No 3919/89 stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against serial number 51.0010 in Regulation (EEC) No 3899/89 ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage, No 3919/89 shall be met : (a) for 5,0994 % of the quantity applied for, in the case of products named against serial number 51.0010 in Regulation (EEC) No 3899/89 ; (b) in full, for products named against serial number 51.0040 in Regulation (EEC) No 3899/89 ; (c) in full, for products named against serial number 51.0060 in Regulation (EEC) No 3899/89 ; (d) in full, for products named against serial number 51.0070 in Regulation (EEC) No 3899/89 ; (e) in full, for products named against serial number 51.0080 in Regulation (EEC) No 3899/89 . 2. During the first 10 days of the third quarter of 1990 applications may be lodged pursuant to Regulation (EEC) No 3919/89 for import licences for a total quantity of : (a) 957,00 tonnes of the products named against serial number 51.0040 in Regulation (EEC) No 3899/89 ; (b) 1 120,00 tonnes of the products named against serial number 51.0060 in Regulation (EEC) No 3899/89 ; (c) 476,50 tonnes of the products named against serial number 51.0070 in Regulation (EEC) No 3899/89 ; (d) 2 474,00 tonnes of the products named against serial number 51.0080 in Regulation (EEC) No 3899/89 . Whereas the applications made for licences for products named against serial numbers 51.0040, 51.0060, 51.0070 and 51.0080 in Regulation (EEC) No 3899/89, are for quantities lower than those available ; whereas these appli ­ cations can therefore be met in full ; Whereas Article 4 (5) of the abovementioned Regulation stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the third quarter of 1990 of the products named against serial Article 2 (') OJ No L 383, 30. 12. 1989, p. 125. 0 OJ No L 375, 23. 12. 1989, p. 43 . (3) OJ No L 76, 22. 3 . 1990, p. 9 . This Regulation shall enter into force on 21 April 1990. 20 . 4. 90 Official Journal of the European Communities No L 100/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission